UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: December 31, 2013 ¨ TRANSITION REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: Commission file number: 000-53641 TRULI MEDIA GROUP, INC (Exact name of registrant as specified in its charter) Oklahoma 26-3090646 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No. 515 Chalette Drive, Beverly Hills, CA (Address of principal executive offices) (Zip Code) Issuer’s telephone number (310) 274-0224 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period than the registrant was required to submit and post such files).Yes xNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filed,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). ¨ Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of February , 2014 the number of shares of the registrant’s common stock outstanding was 92,950,765. TABLE OF CONTENTS Page number Part I - Financial Information Item 1. Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheets as of December 31, 2013 (unaudited) and March 31, 2013 3 Unaudited Condensed Consolidated Statements of Operations for the three and nine months ended December 31, 2013 and 2012, and for the period October 19, 2011 (date of inception) to December 31, 2013 4 Unaudited Condensed Consolidated Statements of Stockholders Deficit for the period from October 19, 2011(date of inception) through December 31, 2013 5 Unaudited Condensed Consolidated Statements of Cash Flows for the nine months ended December 31, 2013 and 2012, and for the period October 19, 2011 (date of inception) to December 31, 2013 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Forward-Looking Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 21 Part II – Other Information Item 1. Legal Proceedings 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Mine Safety Disclosures 22 Item 5. Other Information 22 Item 6. Exhibits 22 Signatures 23 2 ITEM 1. FINANCIAL STATEMENTS TRULI MEDIA GROUP, INC. (a development stage company) CONDENSED CONSOLIDATED BALANCE SHEETS December 31, March 31, (unaudited) Assets Current Assets Cash and cash equivalents $ $ Prepaid expenses Total Current Assets Total Assets $ $ Liabilities and Stockholders’ Deficit Current Liabilities: Accounts payable and accrued liabilities $ $ Accrued interest, related party Notes payable - officers Note payable, others - Convertible note, net of unamortized debt discount of $79,329 - Derivative liability - Total Current Liabilities Long-Term Liabilities: Long-term notes payable - Total Liabilities Commitments and Contingencies Stockholders’ Deficit: Preferred stock, $0.0001 par value; 5,000,000 shares authorized; no shares issued and outstanding as of December 31, 2013 and March 31, 2013 - - Common stock, $0.001 par value; 495,000,000 shares authorized; 92,950,765 and 83,651,493 shares issued and outstanding as of December 31, 2013 and March 31, 2013, respectively Additional paid in capital Common stock to be issued - Deficit accumulated during development stage ) ) Total stockholders’ deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 TRULI MEDIA GROUP, INC. (a development stage company) UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three months ended December 31, Three months ended December 31, Nine months ended December 31, Nine months ended December 31, For the Period From October 19, 2011 (date of inception) to December 31, Operating expenses: Selling, general and administrative $ Total operating expenses Loss from operations ) Other income (expenses): Interest expense ) Gain on change in fair value of derivative liability - - Loss on default of convertible note - - ) - ) Total other expenses ) Loss from operations before income taxes ) Provision for income taxes - Net loss $ ) $ ) $ ) $ ) $ ) Net loss per share – basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares – basic and diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 TRULI MEDIA GROUP, INC. (a development stage company) UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' DEFICIT FOR THE PERIOD FROM OCTOBER 19, 2011 (DATE OF INCEPTION) THROUGH DECEMBER 31, 2013 Common stock Common stock to be issued Common stock to be cancelled Additional Paid in Deficit accumulated during Development Total Stockholders' Stock Amount Stock Amount Stock Amount Capital stage Deficit Balance at date of inception (October 19, 2011 as adjusted for recapitalization) - $
